Citation Nr: 0831695	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right medial 
meniscectomy with degenerative arthritis, currently rated as 
10 percent disabling effective prior to April 29, 2003 and 
from June 1, 2003 through the present date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that rating decision, the RO denied increasing 
the veteran's disability rating regarding his service-
connected right knee disability in excess of 10 percent and 
denied reopening a claim for service connection for the left 
knee.  Then, in a January 2004 rating decision, the RO 
granted a temporary total disability rating as due to 
convalescence relating to knee surgery effective April 29, 
2003.  The 10 percent disability rating was reestablished in 
a July 2004 rating decision, effective June 1, 2003.  The 
period of convalescence is not on appeal as the veteran was 
in receipt of a total disability rating and no higher rating 
could be established therefore making the veteran entitled to 
the most that could be awarded.  Therefore the period on 
appeal for the issue of an increased rating does not include 
the time period during which the veteran was in receipt of 
the temporary total rating (April 29, 2003 through June 1, 
2003).

The Board reopened the claim for left knee service connection 
and remanded both issues in April 2007.  After undertaking 
the required development as listed in the remand, the RO 
readjudicated the veteran's claims and, in a January 2008 
rating decision, granted service connection for the left knee 
disability and also granted a separate additional 20 percent 
disability rating for instability of the right knee effective 
from October 25, 2007.  The RO issued a simultaneous 
supplemental statement of the case in which it continued to 
deny a rating in excess of 10 percent for the right knee's 
medial meniscectomy with degenerative arthritis.  Since the 
claim of service connection for a left knee disability has 
been granted, that issue is no longer before the Board.  
However, since the increase by way of granting service 
connection for instability of the right knee and the 
assignment of an additional rating of 20 percent does not 
constitute a full grant of the benefit sought, the issue of 
entitlement to an increased rating for the right knee's 
medial meniscectomy with degenerative arthritis remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2006 and a copy 
of the transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

The veteran's right knee disability on appeal has displayed 
symptoms of pain, some effusion, and range of motion from 0 
to 85 degrees at worst.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's right medial meniscectomy with degenerative 
arthritis effective prior to April 29, 2003 and from June 1, 
2003 through the present date, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2002, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2002 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 letter in addition to letters 
sent in May 2006 and April 2007 invited the veteran to submit 
evidence of the effect of his disability on his daily life.  
Also, the statement of the case issued in February 2003 
included the exact language of specific criteria that must be 
met according to the applicable diagnostic codes.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony,  and correspondence.  Specifically, 
the veteran testified that his condition had gotten worse and 
at repeated VA examinations indicated that it affected his 
daily life and employment capabilities.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, private medical 
records, and several VA examinations.  The veteran was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 10 percent disabled 
for medial meniscectomy with degenerative arthritis of the 
right knee under 38 C.F.R. § 4.71a DC 5299-5259.  
DC 5259 applies to symptomatic removal of semilunar cartilage 
and allows for a 10 percent rating, but no higher.  

For an increased rating based on limitation of motion and 
other symptoms affecting  the veteran's right knee, the 
evidence must show any of the following:

?	limitation of flexion to 30 degrees (20 percent under DC 


DOCKET NO.  03-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right medial 
meniscectomy with degenerative arthritis, currently rated as 
10 percent disabling effective prior to April 29, 2003 and 
from June 1, 2003 through the present date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that rating decision, the RO denied increasing 
the veteran's disability rating regarding his service-
connected right knee disability in excess of 10 percent and 
denied reopening a claim for service connection for the left 
knee.  Then, in a January 2004 rating decision, the RO 
granted a temporary total disability rating as due to 
convalescence relating to knee surgery effective April 29, 
2003.  The 10 percent disability rating was reestablished in 
a July 2004 rating decision, effective June 1, 2003.  The 
period of convalescence is not on appeal as the veteran was 
in receipt of a total disability rating and no higher rating 
could be established therefore making the veteran entitled to 
the most that could be awarded.  Therefore the period on 
appeal for the issue of an increased rating does not include 
the time period during which the veteran was in receipt of 
the temporary total rating (April 29, 2003 through June 1, 
2003).

The Board reopened the claim for left knee service connection 
and remanded both issues in April 2007.  After undertaking 
the required development as listed in the remand, the RO 
readjudicated the veteran's claims and, in a January 2008 
rating decision, granted service connection for the left knee 
disability and also granted a separate additional 20 percent 
disability rating for instability of the right knee effective 
from October 25, 2007.  The RO issued a simultaneous 
supplemental statement of the case in which it continued to 
deny a rating in excess of 10 percent for the right knee's 
medial meniscectomy with degenerative arthritis.  Since the 
claim of service connection for a left knee disability has 
been granted, that issue is no longer before the Board.  
However, since the increase by way of granting service 
connection for instability of the right knee and the 
assignment of an additional rating of 20 percent does not 
constitute a full grant of the benefit sought, the issue of 
entitlement to an increased rating for the right knee's 
medial meniscectomy with degenerative arthritis remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2006 and a copy 
of the transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

The veteran's right knee disability on appeal has displayed 
symptoms of pain, some effusion, and range of motion from 0 
to 85 degrees at worst.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's right medial meniscectomy with degenerative 
arthritis effective prior to April 29, 2003 and from June 1, 
2003 through the present date, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2002, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2002 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2006 letter in addition to letters 
sent in May 2006 and April 2007 invited the veteran to submit 
evidence of the effect of his disability on his daily life.  
Also, the statement of the case issued in February 2003 
included the exact language of specific criteria that must be 
met according to the applicable diagnostic codes.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony,  and correspondence.  Specifically, 
the veteran testified that his condition had gotten worse and 
at repeated VA examinations indicated that it affected his 
daily life and employment capabilities.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, private medical 
records, and several VA examinations.  The veteran was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Here, the veteran is currently rated as 10 percent disabled 
for medial meniscectomy with degenerative arthritis of the 
right knee under 38 C.F.R. § 4.71a DC 5299-5259.  
DC 5259 applies to symptomatic removal of semilunar cartilage 
and allows for a 10 percent rating, but no higher.  

For an increased rating based on limitation of motion and 
other symptoms affecting  the veteran's right knee, the 
evidence must show any of the following:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), 
?	limitation of extension to 15 degrees (20 percent under 
DC 5261), or
?	cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint (20 
percent under DC 5258).

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

As the veteran has no signs of ankylosis or problems relating 
to the tibia or fibula and no signs of genu recurvatum (which 
incidentally could not yield a higher rating in any case), 
the DCs relating to those disabilities are not discussed in 
this decision.  See 38 C.F.R. § 4.71a DCs 5256, 5262, 5263.

It is also noted that 38 C.F.R. § 4.71a DC 5003 applies to 
degenerative arthritis of any joints and rating under that DC 
is to be based on limitation of motion of the joint involved, 
as described above.  DC 5003 also prescribes that "when 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint."  As, the veteran is currently 
rated as 10 percent disabled, this provision is not for 
application as it would not increase the veteran's current 
disability rating for his right knee disability on appeal.  

In addition to the above-mentioned 10 percent rating on 
appeal for medial meniscectomy with degenerative arthritis of 
the right knee under 38 C.F.R. § 4.71a DC 5299-5259, the 
veteran has been granted entitlement to service connection 
for instability of the right knee and assigned an additional 
disability rating of 20 percent under DC 5257 effective from 
October 25, 2007.  DC 5257 applies to other impairment of the 
knee and is rated on the severity of any recurrent 
subluxation or lateral instability.  VA General Counsel, in a 
precedential opinion (VAOPGCPREC 23-97), held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257.  The General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis.  In addition, the General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 
can also be compensated under DC 5003 and vice versa.  In 
this case, the veteran has been granted an additional 
service-connected disability of right knee instability and 
assigned an additional disability rating under those terms.  
As this was granted as a separately service-connected 
disability and nothing with regards to the grant of service 
connection or the disability rating assigned has been 
appealed by the veteran, the issue of the applicability of an 
additional rating for instability for the period on appeal 
here is not before the Board.

The veteran was first examined at a VA examination in August 
2002.  At that time, his right knee was noted to have normal 
alignment, a surgical scar, minor crepitation on movement, 
and some tenderness on the medial side.  The veteran's 
ligaments were noted to be stable and McMurray and drawer 
tests were both negative.  Range of motion was measured from 
0 to 130 degrees both in active and passive tests and power 
against resistance was noted to be good.  An x-ray revealed 
minimal arthritis mostly in the medial compartment.  The 
veteran was diagnosed as having minor degenerative changes in 
the right knee with slight narrowing of the joint space.  The 
veteran reported pain in the right knee and occasional 
swelling with fluid having to be removed from the joint and 
progressively getting worse in the past 7 or 8 years.

Private medical records from October 2002 indicate that the 
veteran had degenerative changes in his knees as seen on x-
ray and complained of bilateral knee pain.  He was noted to 
ambulate without assistance but indicated positive locking 
and giving way of the knee - which knee was not indicated.  
In December 2002, the veteran was again seen by the private 
physician and was indicated to have a positive McMurray's 
test - on which knee is not indicated.  An MRI was noted to 
show abnormal medial meniscus with tear and he was prepped 
for arthroscopic surgery of the left knee which took placed 
on January 3, 2002.  In February 2003, the veteran complained 
of pain in the right knee and an x-ray revealed moderate 
degenerative changes.  Thereafter, in March 2003, the 
veteran's range of motion of the right knee was noted to be 
from 0 to 90 degrees and he was noted to have a positive 
McMurray's test and positive medial joint line pain.  An 
April 2003 MRI showed medial meniscus tear and he was prepped 
for arthroscopic surgery.  This is notably during the time 
period for which the veteran is already rated as totally 
disabled due to convalescence resulting from this surgery.  
That rating runs through June 2003.  In July 2003, the 
veteran was noted to have range of motion of 0 to 90 degrees 
- but which knee this is relating to is not indicated.

The veteran was next seen for a VA examination in May 2004.  
At that time, the veteran was noted to complain of pain, 
stiffness, and weakness in the right knee.  He denied any 
history of dislocations or subluxations but did indicate that 
he was unable to perform his job activities because of the 
pain.  His range of motion was measured to be from 0 to 140 
degrees of flexion with no pain.  Slight edema and effusion 
was noted but no instability or ankylosis.  The stability of 
his "MCL and LCL was assessed" and it was noted to show 
"instability of his MCL with valgus stress at 30 degrees as 
well as neutral."  No instability of the collateral 
ligaments was shown with varus stress and anterior and 
posterior cruciate ligaments "were assessed at 30 degrees of 
flexion and 90 degrees of flexion and it was less than 5 mm 
of motion."  McMurray test was negative for a lateral 
meniscus.  X-rays taken revealed significant severe inter 
compartmental narrowing of the medial lateral compartments 
with osteophyte formation.  No fractures were noted.  The 
veteran was diagnosed as having "severe osteoarthritis 
involving the medial lateal compartments of the right knee."

The next VA examination was conducted in September 2004.  At 
that time, the veteran was noted to have limitation on his 
daily activities and decreased ability to work due to pain in 
both knees.  Physical examination of the right knee revealed 
a surgical scar, minor varus deformity with minimal effusion, 
some tenderness medially over the patella, some crepitation 
on movement, but stable ligaments and range of motion from 0 
to 125 degrees with pain.

The most recent VA examination is dated from October 2007.  
During that examination, the veteran reported his activities 
of daily life are affected and his work ability limited as a 
result of right knee pain.  The veteran was noted to walk 
guardedly during the examination.  Physical examination of 
the right knee revealed the surgical scar, a slight varus 
deformity, tenderness on palpation, effusion, and 
crepitation.  Medoilateral movement was noted to be stable 
and anteroposterior movement was noted to be loose.  
Repetitive motion was noted to increase the pain with 
additional loss of motion of 15 degrees.  Range of motion was 
measured to be from 5 to 100 degrees with complaints of pain.  
Muscle tone of the quadricep was noted to be moderate.  X-ray 
of the right knee revealed moderate degenerative arthritis 
with narrowing of the medial joint space and patellar spur.  
The veteran was diagnosed as having posttraumatic 
degenerative arthritis of the right knee and was indicated to 
have symptoms of pain, limited motion, weakness and 
deficiency of internal ligaments associated with the right 
knee disability.

VA treatment records for the period on appeal are notably 
absent of treatment for anything regarding the knee.  While 
the veteran was treated for other conditions and occasionally 
noted knee pain as a part of his past medical history, no 
treatment for any knee disability is seen in those records.

During the entire period on appeal, the veteran's limitation 
of motion was not sufficient to warrant an increased rating.  
Specifically, the most limited ranges of motion measured upon 
examination were the measurement of 0 to 90 degrees noted in 
the private medical records in March 2003 and the measurement 
of 5 to 100 degrees with an additional 15 degrees of 
limitation upon repetition as seen in the most recent VA 
examination in October 2007.  The latter numbers would 
correlate to a range of motion of 5 to 85 degrees, the most 
limited range of motion measured during the period on appeal.  
However, even this degree of limitation does not warrant an 
increased rating as extension limited to only 5 degrees and 
flexion limited to 85 degrees do not meet the criteria for a 
rating in excess of 10 percent under either DC 5260 or 5261. 

As for a rating in excess of 10 percent under DC 5258 which 
concerns the symptoms with regards to cartilage, as does DC 
5259 under which the veteran is currently rated and receiving 
the highest and only rating, the veteran does not display the 
necessary symptoms to warrant the increased rating available 
under DC 5258 during the period on appeal.  Rather, while the 
veteran has been noted to have some effusion and repeated 
complaints of pain, none of the other characteristics such as 
dislocated cartilage with frequent episodes of "locking" 
have been reported in the medical evidence.  Without symptoms 
of a more severe cartilage disability, the veteran's symptoms 
do not more nearly approximate a higher rating under this DC.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant asserts that 
his disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). 

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for right medial meniscectomy with 
degenerative arthritis, currently rated as 10 percent 
disabling effective prior to April 29, 2003 and from June 1, 
2003 through the present date, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


